Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 9 discloses the limitation “develop a composite cytokine value”. The specification does not delineate the boundaries or provide a definition of a composite cytokine value, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification [0046], translated a composite cytokine value as the one or more cytokine measurements along with the one or more secondary measurements of the sweat sample and one or more individual characteristics information of the test subject. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei Gao et al. “Fully integrated wearable sensor arrays for multiplexed in situ perspiration analysis”, Nature 529, 509–514,2016, hereinafter ‘Gao’, in view of Chappell et al. (US 20060094056 A1), hereinafter ‘Chappell’.

With regards to Claim 1, Gao discloses a method of using a wearable biofluid sensing device, comprising: taking one or more measurements in a sweat sample taken from an individual; (Here we present a wearable flexible integrated sensing array (FISA) for simultaneous and selective screening of a panel of biomarkers in sweat (Fig. 1a) … the FISA allows simultaneous and selective measurement of a panel of metabolites and electrolytes in human perspiration p.1, C2);
 taking one or more secondary measurements of the sweat sample (The measurement of Na+ and K+ levels (i.e. measuring electrolytes, added by examiner) is facilitated through the use of ion-selective electrodes (ISEs), p.2, C1); 
one or more characteristics of the individual (Monitoring hydration status is of the utmost importance to athletes because fluid deficit impairs endurance performance and increases carbohydrate reliance. To evaluate the utility of a FISA for effective and non-invasive identification of dehydration, real-time sweat [Na+] and [K+] measurements were conducted simultaneously on a group of subjects engaged in prolonged outdoor running trials (Fig. 4a), p.5, C1); 
and communicating to a device user (Furthermore, the microcontroller’s computational and serial communication capabilities are used to calibrate, compensate, and relay the conditioned signals to an on-board wireless transceiver. The transceiver facilitates wireless data transmission to a Bluetooth-enabled mobile handset with a custom-developed application (Extended Data Fig. 3), containing a user-friendly interface for sharing (through email, SMS, and so on) or uploading the data to cloud servers, p.2, C2).
However, Gao does not specifically disclose developing a cytokine profile based on the one or more cytokine measurement measurements, and the one or more secondary measurement measurements, and one or more characteristics of the individual.
Chappell discloses developing a cytokine profile based on the one or more cytokine measurements (Thus, determining the peripheral blood, serum, plasma, synovial fluid, tissue, cerebrospinal fluid, or other body fluid cytokine profile can be used to determine the proper treatment protocol for each individual patient [0357]; The method includes determining the level of a cytokine (e.g., CCL4, CCL2, CCL11, EGF, IL-1.beta., IL-2, IL-5, IL-6, IL-7, CXCL8, IL-10, IL-12, IL-13, IL-15, IL-17, TNF-.alpha., IFN.gamma., GMCSF, or G-CSF) within a sample from the patient, comparing the level of the cytokine to a reference level to obtain information about the ankylosing spondylitis condition [0358]);
Chappell also discloses and the one or more secondary measurements, and (Additionally, enzyme-linked immunosorbent assays (ELISAs) were employed to measure inflammatory molecules prostaglandin E.sub.2 (PGE.sub.2), leukotriene B.sub.4 (LTB.sub.4) and the apoptosis biomarker cleaved tau (c-tau) in the same cerebrospinal fluid (CSF) samples [0583]); 
one or more characteristics of the individual (A particular level of a particular cytokine can be determined to be high or low based on the levels measured from various populations. Such populations can include, without limitation, populations of patients with ankylosing spondylitis, patients with extra-articular involvement, patients with axial joint destruction, and healthy individuals [0356]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, to develop a cytokine profile based on the one or more cytokine measurement measurements from sweat, and the one or more secondary measurement measurements, and one or more characteristics of the individual to obtain efficient non-invasive comprehensive disease diagnostic along with improved accuracy of treatment (Thus, in accordance with the present invention, there is provided a method of diagnosing or predicting that an individual has or will develop an inflammatory or autoimmune disease comprising obtaining a patient sample; determining the level of cytokine expression within the sample; comparing the cytokine expression with pre-defined levels of one or more reference cytokines; and determining if a patient has or will develop an inflammatory or autoimmune disease or if that patient will respond to a prescribed treatment regime or pharmaceutical agent, Chappell-[0010]). 


With regards to Claim 2, Gao in view of Chappell discloses the claimed invention as discussed in Claim 1.
However, Gao does not specifically disclose the cytokine profile is one of the following: a baseline profile, comprising a set of cytokine values representing a healthy physiological state and an inflammation profile, comprising a set of cytokine values representing one of: a presence of inflammation, an absence of inflammation, or a severity of inflammation.
Chappell discloses the cytokine profile is one of the following: a baseline profile, comprising a set of cytokine values representing a healthy physiological state (The patient sample may comprise peripheral blood, serum, plasma, cerebrospinal fluid, tissue sample, skin, or other body fluid sample. The patient may have mild, intermediate, or severe disease. The predefined levels may comprise information about a median level of the cytokine found in the patient sample. The patient sample may be from a healthy subject, a diseased patient or a patient having major joint destruction and/or extra-articular involvement [0011]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, to develop a cytokine profile comprising baseline profile and inflammatory profile to develop a healthy or baseline profile to diagnose a specific medical condition accurately. 


With regards to Claim 3, Gao in view of Chappell discloses the claimed invention as discussed in Claim 1.
However, Gao does not specifically disclose the cytokine profile is developed for a group of persons, wherein each person in the group of persons shares one or more characteristics of the individual.
Chappell discloses the cytokine profile is developed for a group of persons, wherein each person in the group of persons shares one or more characteristics of the individual (The reference level can be the median level of the cytokine found in samples derived from a population. The population can include a population of patients having ankylosing spondylitis, a population of healthy individuals, a population of patients having extra-articular involvement, or a population of patients having axial joint destruction [0355]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, to develop a cytokine profile for a group of persons, wherein each person in the group of persons shares one or more characteristics of the individual to broaden the profile range with the potential of obtaining diagnostic accuracy.


With regards to Claim 4, Gao in view of Chappell discloses the claimed invention as discussed in Claim 1.
 Gao additionally discloses wherein the one or more secondary measurements is one of the following: a sweat electrolyte concentration measurement; a sweat pH measurement; a sweat salinity measurement; a skin temperature measurement; a skin impedance measurement; a galvanic skin response measurement; a sweat generation rate measurement; a heart rate measurement; a blood pressure measurement; an accelerometry measurement; and a pulse oximetry measurement (By wearing a FISA on different parts of the body, the site-specific variations in electrolyte and metabolite levels can also be monitored and studied simultaneously. Sweat analyte levels on the wrist follow similar trends but with concentrations different from those obtained at the forehead, p.3, C2).


With regards to Claim 5, Gao in view of Chappell discloses the claimed invention as discussed in Claim 1.
 Gao additionally discloses the one or more secondary measurements is a measurement of an analyte that is not a cytokine (The panel of target analytes and skin temperature was selected to facilitate an understanding of an individual’s physiological state (see Supplementary Information for selection of the target analytes). For example, excessive loss of sodium and potassium in sweat could result in hyponatremia, hypokalemia, muscle cramps or dehydration; sweat glucose is reported to be metabolically related to blood glucose; sweat lactate can potentially serve as a sensitive marker of pressure ischaemia; and skin temperature is clinically informative of a variety of diseases and skin injuries such as pressure ulcers. Additionally, skin temperature measurements are needed to compensate for and eliminate the influence of temperature variation in the readings of the chemical sensors through a built-in signal processor, p.1, C2).


With regards to Claim 6, Gao in view of Chappell discloses the claimed invention as discussed in Claim 5.
Gao additionally discloses the analyte is one of the following: Na+; K+; Cl-; NH4+; DHEA; testosterone; vasopressin; and cortisol (The measurement of Na+ and K+ levels is facilitated through the use of ion-selective electrodes (ISEs), p.2, C1).


With regards to Claim 7, Gao in view of Chappell discloses the claimed invention as discussed in Claim 1.
Gao additionally discloses wherein the one or more characteristics of the individual include one or more of the following: an age; a sex; a fitness level; a medical condition; a health history; a physical activity level; and a hydration level (Monitoring hydration status is of the utmost importance to athletes because fluid deficit impairs endurance performance and increases carbohydrate reliance. To evaluate the utility of a FISA for effective and non-invasive identification of dehydration, real-time sweat [Na+] and [K+] measurements were conducted simultaneously on a group of subjects engaged in prolonged outdoor running trials (Fig. 4a), p.5, C1).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, and further in view of Healey et al. (WO 2007030880A1), hereinafter ‘Healey’.
Gao discloses a method of using a wearable biofluid sensing device, comprising: taking one or more measurements in a sweat sample taken from an individual; (Here we present a wearable flexible integrated sensing array (FISA) for simultaneous and selective screening of a panel of biomarkers in sweat (Fig. 1a) … the FISA allows simultaneous and selective measurement of a panel of metabolites and electrolytes in human perspiration p.1, C2);
taking one or more secondary measurements of the sweat sample (The measurement of Na+ and K+ levels (i.e. measuring electrolytes, added by examiner) is facilitated through the use of ion-selective electrodes (ISEs), p.2, C1); 
and communicating to a device user (Furthermore, the microcontroller’s computational and serial communication capabilities are used to calibrate, compensate, and relay the conditioned signals to an on-board wireless transceiver. The transceiver facilitates wireless data transmission to a Bluetooth-enabled mobile handset with a custom-developed application (Extended Data Fig. 3), containing a user-friendly interface for sharing (through email, SMS, and so on) or uploading the data to cloud servers, p.2, C2).
However, Gao does not specifically disclose comparing the one or more cytokine measurements and the one or more secondary measurements to a baseline profile to develop a composite cytokine value for the individual.
Healey discloses comparing the one or more cytokine measurements and the one or more secondary measurements to a profile to develop a composite cytokine value for the individual (The cytokine and nitrotyrosine data that were subject to multivariate analysis were combined with demographic and/or clinical factors (i.e., secondary measurements, added by examiner) , and the combined data were used to model tests for diagnosing endometriosis. The variables included in the modelled tests for diagnosis of endometriosis are provided in Table 1, below. The markers tested in each model are indicated by a "+", p.46).
Gao also does not specifically disclose comparing the composite cytokine value to an inflammation profile for a physiological state; wherein the result includes one of the following for the individual: a presence of the physiological state, a severity of the physiological state, or an absence of the physiological state.
Chappell discloses baseline profile (The patient sample may comprise peripheral blood, serum, plasma, cerebrospinal fluid, tissue sample, skin, or other body fluid sample. The patient may have mild, intermediate, or severe disease. The predefined levels may comprise information about a median level of the cytokine found in the patient sample. The patient sample may be from a healthy subject, a diseased patient or a patient having major joint destruction and/or extra-articular involvement [0011]).
Chappell also discloses comparing the cytokine value to an inflammation profile for a physiological state; wherein the result includes one of the following for the individual: a presence of the physiological state, a severity of the physiological state, or an absence of the physiological state (Cytokines and chemokines are important cell signaling proteins, mediating a wide range of physiological responses, including immunity, inflammation, and hematopoiesis. [0007]; Thus, in accordance with the present invention, there is provided a method of diagnosing or predicting that an individual has or will develop an inflammatory or autoimmune disease comprising obtaining a patient sample; determining the level of cytokine expression within the sample; comparing the cytokine expression with pre-defined levels of one or more reference cytokines; and determining if a patient has or will develop an inflammatory or autoimmune disease or if that patient will respond to a prescribed treatment regime or pharmaceutical agent [0010]; ;Polyarticular JRA is a distinct clinical subtype characterized by inflammation and synovial proliferation in multiple joints (four or more), including the small joints of the hands. This subtype of JRA may be severe, because of both its multiple joint involvement and its capacity to progress rapidly over time. Although clinically distinct, polyarticular JRA is not homogeneous, and patients vary in disease manifestations, age of onset, prognosis, and therapeutic response. These differences very likely reflect a spectrum of variation in the nature of the immune and inflammatory attack that can occur in this disease [0266]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, and in further view of Healey, to compare the one or more cytokine measurements and the one or more secondary measurements to a baseline profile to develop a composite cytokine value for the individual; comparing the composite cytokine value to an inflammation profile for a physiological state as steps necessary to correctly diagnose and effectively treat the condition based on the severity of the physiological state. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Gus J. Slotman (US 6190872 B1), hereinafter ‘Slotman’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: sepsis; fungemia; viremia; and bacteremia, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-1b; IL-6; IL-8; and TNFa.
Slotman discloses the physiological state is one of the following: sepsis; fungemia; viremia; and bacteremia, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-1b; IL-6; IL-8; and TNFa (Clinical observations, standard laboratory tests and plasma eicosanoid and cytokine levels recorded prospectively in 24 adults with sepsis syndrome were analyzed retrospectively. Baseline data were used to develop a multivariate regression model that predicted acute inflammatory response mediator blood concentrations up to 72 hours in advance. Predicted plasma levels versus observed measurements for TxB.sub.2, PGI, LTB.sub.4 and LTC.sub.4 LTD.sub.4, LTE.sub.4, IL-1, IL-6 and TNF were compared using linear regression analysis, p.11, C 12).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Slotman, to check for  one of the following physiological state: sepsis; fungemia; viremia; and bacteremia from one or more cytokine measurements of the following: IL-1b; IL-6; IL-8; and TNFa to effectively diagnose or predict and treat that specific physiological state. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Tracey et al. (US 20050137218 A1), hereinafter ‘Tracey’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: dehydration; heat stress; overexertion; and endotoxemia, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-la; TNFa; IL-6; IL-10, and IL-1Ra.
Tracey discloses the physiological state is one of the following: dehydration; heat stress; overexertion; and endotoxemia, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-la; TNFa; IL-6; IL-10, and IL-1Ra (FIG. 4 is graphs summarizing experiments demonstrating increased cytokine production in. alpha.7-deficient mice during endotoxemia alpha.7 subunit-deficient mice (-/-) or age- and sex-matched wild type mice (+/+) were injected with LPS (0.1 mg/kg, i.p.). Blood and organs were obtained either 1 h (for TNF) or 4 h (for IL-1p and IL-6) after LPS stimulation. Levels of TNF, IL-1.beta. and IL-6 in serum or organs were measured with ELISA. Panel a: TNF levels in serum. n=10 per group. Panel b: TNF levels in liver. n=6 per group. Panel c: TNF levels in spleen. n=6 per group. Panel d: IL-1 levels in serum. n=8 per group. Panel e: IL-6 levels in serum. n=9 per group. *=P&lt;0.05 versus wild type controls [0016]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Tracey, to check for one of the following physiological state: dehydration; heat stress; overexertion; and endotoxemia from one or more cytokine measurements of the following: IL-la; TNFa; IL-6; IL-10, and IL-1Ra to effectively diagnose or predict and treat that specific physiological state. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Biessen et al. (US 20110059103 A1), hereinafter ‘Biessen’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: coronary artery disease; stable angina; unstable angina; and acute myocardial infarction, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-1b; IL-6; and TNFa.
Biessen discloses the physiological state is one of the following: coronary artery disease; stable angina; unstable angina; and acute myocardial infarction, and wherein the measured one or more cytokine measurements includes a measurement of one of the following: IL-1b; IL-6; and TNFa (To induce acute myocardial infarction the left anterior descending coronary artery was ligated in C57B16 mice. CCL3 levels were, in concurrence with the earlier MISSION! findings, significantly elevated after AMI (33.2.+-.1.5 vs. 76.4.+-.37.4 pg/ml in ligated animals; P=0.02) (FIG. 14B). As a control for the AMI model, levels of the ischemia related cytokine IL-6 were measured.sup.16,17. IL-6 levels were significantly up-regulated after ligation (0.67.+-.0.26 in sham vs. 1.34.+-.0.46 ng/ml in ligated animals; P=0.007, FIG. 14A) [0149]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Biessen, to check for one of the following physiological state: coronary artery disease; stable angina; unstable angina; and acute myocardial infarction from one or more cytokine measurements of the following: IL-1b; IL-6; and TNFa to effectively diagnose or predict and treat that specific physiological state. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Hakonarson et al. (US 20030049598 A1), hereinafter ‘Hakonarson’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: cystic fibrosis; chronic obstructive pulmonary disease (COPD); and lung inflammation, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-la; and IL-lb.
Hakonarson discloses the physiological state is one of the following: cystic fibrosis; chronic obstructive pulmonary disease (COPD); and lung inflammation, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-1a; and IL-1b (A pro-asthma like phenotype is associated with, for example, elevated levels of at least one effector such as certain cytokines, including tumor necrosis factor alpha (hereinafter, "TNF.alpha.") and interleukin 1-beta (hereinafter, "IL-1.beta."). These cytokines are also elevated patients with other inflammatory diseases, and, thus, cells induced to mimic a pro-asthma/pro-inflammatory like state can be used to model, ex vivo, inflammatory disease generally (including, but not limited to, asthma, atopy (e.g., rhinitis, conjunctivitis, dermatitis, eczema), rheumatoid arthritis, psoriasis, IBD and COPD) [0032]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Hakonarson, to check for one of the following physiological state: cystic fibrosis; chronic obstructive pulmonary disease (COPD); and lung inflammation from one or more cytokine measurements of the following: IL-1a; and IL-1b to effectively diagnose or predict and treat that specific physiological state. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Hu Huaizhong et al. (WO 2007084446 A2), hereinafter ‘Hu’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: a post-transplant infection; a post-implant infection; and an organ transplant rejection, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-6; IL-8; IL-1b and TNFa.
Hu discloses the physiological state is one of the following: a post-transplant infection; a post-implant infection; and an organ transplant rejection, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-6; IL-8; IL-1b and TNFa (the present invention provides a method for determining the likelihood of transplant rejection in a transplant recipient… The present invention is not limited by the type of cytokine measured. Indeed, measurement of the expression of a variety of cytokines find use in the present invention including, but not limited to, IFN-γ., IL-2, IL-4, IL-5, IL-6, IL-12, TNF-α, and other cytokines, p. 3-4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Hu, to check for one of the following physiological state: a post-transplant infection; a post-implant infection; and an organ transplant rejection from one or more cytokine measurements of the following: IL-6; IL-8; IL-1b and TNFa to effectively diagnose or predict and treat that specific physiological state. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Lisa L. Shafer (US 20050095246 A1), hereinafter ‘Shafer’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is traumatic brain injury, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-8; and TNFa.
Shafer discloses the physiological state is traumatic brain injury, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-8; and TNFa (This disclosure describes targeting intracellular signals and downstream effects associated with the production and secretion of TNF and describes methods and devices to attenuate tumor necrosis factor (TNF) and other pro-inflammatory mediators in the CNS to treat neurological, neurodegenerative, neuropsychiatric disorders, pain and brain injury [0014]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Shafer, to check for traumatic brain injury from one or more cytokine measurements of the following: IL-8 and TNFa to effectively diagnose or predict and treat that specific physiological state. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Chappell, in further view of Healey and further in view of Michon et al. (US 20090299767 A1), hereinafter ‘Michon’.
Gao in view of Chappell, and in further view of Healey, discloses the claimed invention as discussed in Claim 9.
However, Gao does not specifically disclose the physiological state is one of the following: depression; and anxiety, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-6 and TNFa.
Michon discloses the physiological state is one of the following: depression; and anxiety, and wherein the one or more cytokine measurements includes a measurement of one of the following: IL-6 and TNFa (Many cancer patients, during both treatment and long-term follow-up, experience psychological distress including anxiety and depression. Studies of chronic and acute stress showed increased circulating levels of IL-6 and TNF-alpha [0327]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Chappell, in further view of Healey and further in view of Michon, to check for one of the following: depression; and anxiety from one or more cytokine measurements of the following: IL-6 and TNFa to effectively diagnose or predict and treat that specific physiological state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breindahl et al. (WO 0233408 A1) discloses a method comprising steps of detecting a plurality of infection and/or inflammatory response agents, preferably cytokines, and performing a profile of such agents to diagnose a condition.
Benatuil et al. (US 20110250130 A1) discloses about TNF-alpha binding proteins and their uses in the prevention and/or treatment of acute and chronic immunological diseases such as rheumatoid arthritis, osteoarthritis, psoriasis, multiple sclerosis, and other autoimmune diseases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863